           Case 1:04-cr-01162-GHW Document 107 Filed 11/29/20    USDC SDNY  Page 1 of 2
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 11/29/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :  1:04-cr-1162-GHW
                                                               :
 CARLOS ECHEVERRY,                                             :       ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        On September 9, 2020, Carlos Echeverry filed an application requesting that the Court

reconsider its decision denying his request for compassionate release. Dkt. No. 105. The Court

cannot take up that application because an appeal of that decision is currently pending. “The filing

of a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the court

of appeals and divests the district court of its control over those aspects of the case involved in the

appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). While there are exceptions

to this general rule, none seem to apply here, given that Mr. Echeverry filed his notice of appeal

more than two months before he filed his motion for reconsideration. As a result, the Court is not

taking up the motion for reconsideration at this time.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
        Case 1:04-cr-01162-GHW Document 107 Filed 11/29/20 Page 2 of 2



       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 105, and to mail

a copy of this order to Mr. Echeverry.

       SO ORDERED.

Dated: November 29, 2020
                                                      __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                2
